                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA


     UNITED STATES OF AMERICA

                    v.                                    Criminal No. 19-357

     RAVITEJ REDDY

                           AMENDED INFORMATION MEMORANDUM

                   AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

    United States Attorney for the Western District of Pennsylvania, and Eric G. Olshan, Assistant

    United States Attorney for said District, and submits this Amended Information Memorandum to

    the Court:

                                      I. THE INFORMATION

                   A four-count Information was filed against the above-named defendant for alleged

    violations of federal law:

COUNT                OFFENSE/DATE                                          TITLE/SECTION

1                    Conspiracy to Pay and Receive Kickbacks               18 U.S.C. § 371

                     May 2018 to April 12, 2019.



2                    Conspiracy to Pay and Receive Kickbacks               18 U.S.C. § 371

                     October 2018 to April 12, 2019.



3                    Conspiracy to Pay Kickbacks                           18 U.S.C. § 371

                     October 2018 to April 12, 2019.
4                       Offering and Paying Kickbacks in Connection               42 U.S.C. § 1320a-
                        with a Federal Health Care Program                        7b(b)(2)(A)

                        October 2017 to April 2019.


                                   II. ELEMENTS OF THE OFFENSE

                   A.        As to Counts 1 to 3:

                   In order for the crime of Conspiracy to Commit an Offense Against the United

    States, in violation of 18 U.S.C. § 371, to be established, the government must prove all of the

    following essential elements beyond a reasonable doubt:

                   1.        That two or more persons agreed to commit offenses against the United

    States, as charged in the Indictment;

                   2.        That the defendant was a party to or member of that agreement;

                   3.        That the defendant joined the agreement or conspiracy knowing of its

    objectives to commit offenses against the United States and intending to join together with at least

    one other alleged conspirator to achieve those objectives; that is, that the defendant and at least

    one other alleged conspirator shared a unity of purpose and the intent to achieve common goals or

    objectives, to commit offenses against the United States; and

                   4.        That at some time during the existence of the agreement or conspiracy, at

    least one of its members performed an overt act in order to further the objectives of the agreement.

                             Third Circuit Model Criminal Jury Instruction 6.18.371A.

                   B.        As to Count 4:

                   In order for the crime of Offering and Paying Kickbacks in Connection with a

    Federal Health Care Program, in violation of 18 U.S.C. § 1320a-7b(b)(2)(A), to be established, the

    government must prove all of the following essential elements beyond a reasonable doubt:

                                                        2
                1.      That the defendant offered or paid any remuneration, including any

kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind to any

person;

                2.      That the defendant offered or paid such remuneration to induce such person

to refer an individual to a person for the furnishing or arranging for the furnishing of any item or

service for which payment may be made in whole or in part under a Federal health care program,

including Medicare; and

                3.      That the defendant acted knowingly and willfully.

                        42 U.S.C § 1320a-7b(b)(2)(A); United States v.
                        Vernon, 723 F.3d 1234, 1252 (11th Cir. 2013).


                                           III. PENALTIES

                A.      As to Counts 1 to 3: Conspiracy to Commit an Offense Against the

United States ( 18 U.S.C. § 371):

                 1.     A term of imprisonment of not more than 5 years.

                 2.     A fine of not more than the greater of (i) $250,000 or (ii) an alternative fine in an

 amount not more than the greater of twice the gross pecuniary gain to any person or twice the pecuniary

 loss to any person other than the defendant, unless the imposition of this alternative fine would unduly

 complicate or prolong the sentencing process.

                 3.     A term of supervised release of not more than 3 years.

                B.      As to Count 4: Offering and Paying Kickbacks in Connection with a

Federal Health Care Program (42 U.S.C. § 1320a-7b(b)(2)(A)):

                 1.     A term of imprisonment of not more than 10 years.

                 2.     A fine of not more than the greater of (i) $250,000 or (ii) an alternative fine in an

 amount not more than the greater of twice the gross pecuniary gain to any person or twice the pecuniary

                                                     3
 loss to any person other than the defendant, unless the imposition of this alternative fine would unduly

 complicate or prolong the sentencing process.

                 3.     A term of supervised release of not more than 3 years.


                         IV. MANDATORY SPECIAL ASSESSMENT

                A mandatory special assessment of $100.00 at each count must be imposed upon

conviction, pursuant to 18 U.S.C. § 3013.

                                         V. RESTITUTION

                Restitution may be required in this case as to Counts 1 to 4, together with any

authorized penalty, as part of the defendant’s sentence pursuant to 18 U.S.C. §§ 3663, 3663A, and

3664.

                                         VI. FORFEITURE

                As set forth in the Information, forfeiture may be applicable in this case.




                                                        Respectfully submitted,

                                                        SCOTT W. BRADY
                                                        United States Attorney


                                                        /s/ Eric G. Olshan
                                                        ERIC G. OLSHAN
                                                        Assistant U.S. Attorney
                                                        IL ID No. 6290382




                                                    4
